Exhibit 10.6

[MBIA LOGO]

NOTE GUARANTY INSURANCE POLICY

POLICY NUMBER: 503681

 

OBLIGATIONS:   AmeriCredit Prime Automobile Receivables Trust 2007-2-M  
Automobile Receivables Backed Notes   $183,000,000 Class A-1 Notes   $85,000,000
Class A-2-A Notes   $177,000,000 Class A-2-B Notes   $270,000,000 Class A-3
Notes   $139,000,000 Class A-4-A Notes   $146,000,000 Class A-4-B Notes

MBIA Insurance Corporation (the “Insurer”), in consideration of the payment of
the premium and subject to the terms of this Note Guaranty Insurance Policy
(this “Policy”), hereby unconditionally and irrevocably guarantees to any Owner
that an amount equal to each full and complete Insured Payment will be received
from the Insurer by The Bank of New York, or its successors, as Trustee for the
Owners (the “Trustee”), on behalf of the Owners, for distribution by the Trustee
to each Owner of each Owner’s proportionate share of the Insured Payment. The
Insurer’s obligations hereunder with respect to a particular Insured Payment
shall be discharged to the extent funds equal to the applicable Insured Payment
are received by the Trustee, whether or not such funds are properly applied by
the Trustee. Insured Payments shall be made only at the time set forth in this
Policy, and no accelerated Insured Payments shall be made regardless of any
acceleration of the Obligations, unless such acceleration is at the sole option
of the Insurer.

Notwithstanding the foregoing paragraph, this Policy does not cover any
shortfalls, if any, attributable to the liability of the Issuer or the Trustee
for withholding taxes, if any (including interest and penalties in respect of
any such liability).

The Insurer will pay any Insured Payment that is a Preference Amount on the
Business Day following receipt on a Business Day by the Fiscal Agent (as
described below) of (a) a certified copy of the order requiring the return of a
preference payment, (b) an opinion of counsel satisfactory to the Insurer that
such order is final and not subject to appeal, (c) an assignment in such form as
is reasonably required by the Insurer, irrevocably assigning to the Insurer all
rights and claims of the Owner relating to or arising under the Obligations
against the debtor which made such preference payment or otherwise with respect
to such preference payment and (d) appropriate instruments to effect the
appointment of the Insurer as agent for such Owner in any legal proceeding
related to such preference payment, such instruments being in a form
satisfactory to the Insurer, provided that if such documents are received after
12:00 noon, New York time, on such Business Day, they will be deemed to be
received on the following



--------------------------------------------------------------------------------

Business Day. Such payments shall be disbursed to the receiver or trustee in
bankruptcy named in the final order of the court exercising jurisdiction on
behalf of the Owner and not to any Owner directly unless such Owner has returned
principal or interest paid on the Obligations to such receiver or trustee in
bankruptcy, in which case such payment shall be disbursed to such Owner.

The Insurer will pay any other amount payable hereunder no later than
12:00 noon, New York time, on the later of the Distribution Date on which the
related Deficiency Amount is due or the second Business Day following receipt in
New York, New York on a Business Day by U.S. Bank Trust National Association, as
Fiscal Agent for the Insurer, or any successor fiscal agent appointed by the
Insurer (the “Fiscal Agent”), of a Notice (as described below), provided that if
such Notice is received after 12:00 noon, New York time, on such Business Day,
it will be deemed to be received on the following Business Day. If any such
Notice received by the Fiscal Agent is not in proper form or is otherwise
insufficient for the purpose of making claim hereunder, it shall be deemed not
to have been received by the Fiscal Agent for purposes of this paragraph, and
the Insurer or the Fiscal Agent, as the case may be, shall promptly so advise
the Trustee and the Trustee may submit an amended Notice.

Insured Payments due hereunder, unless otherwise stated herein, will be
disbursed by the Fiscal Agent to the Trustee on behalf of the Owners by wire
transfer of immediately available funds in the amount of the Insured Payment
less, in respect of Insured Payments related to Preference Amounts, any amount
held by the Trustee for the payment of such Insured Payment and legally
available therefor.

The Fiscal Agent is the agent of the Insurer only, and the Fiscal Agent shall in
no event be liable to Owners for any acts of the Fiscal Agent or any failure of
the Insurer to deposit, or cause to be deposited, sufficient funds to make
payments due under this Policy.

Subject to the terms of the Agreement, the Insurer shall be subrogated to the
rights of each Owner to receive payments under the Obligations to the extent of
any payment by the Insurer hereunder.

As used herein, the following terms shall have the following meanings:

“Agreement” means the Indenture dated as of October 11, 2007 between AmeriCredit
Prime Automobile Receivables Trust 2007-2-M, as Issuer and The Bank of New York,
as Trustee and Trust Collateral Agent, and the Sale and Servicing Agreement
dated as of October 11, 2007 among AmeriCredit Prime Automobile Receivables
Trust 2007-2-M, as Issuer, AFS SenSub Corp., as Seller, AmeriCredit Financial
Services, Inc., as Servicer, and The Bank of New York, as Trust Collateral Agent
and as Backup Servicer, without regard to any amendment or supplement thereto,
unless such amendment or supplement has been approved in writing by the Insurer.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day other than (a) a Saturday or a Sunday, (b) a day on
which the Insurer is closed or (c) a day on which banking institutions in the
states of Texas, Delaware or New York are authorized or obligated by law or
executive order to be closed.

“Deficiency Amount” means, for any Distribution Date, an amount equal to the
excess, if any, of (a) the sum, without duplication, of (i) the Noteholders’
Interest Distributable Amount, (ii) the Noteholders’ Parity Deficit Amount for
the related Distribution Date and (iii) if the related Distribution Date is the
Final Scheduled Distribution Date for any Class, the unpaid principal amount of
the Class over (b) the sum, without duplication, of (i) the amount actually
deposited into the Note Distribution Account on the related Distribution Date
(excluding amounts to be drawn under the Insurance Policy) and (ii) Additional
Funds Available, if any, for the Distribution Date.

“Insured Payment” means (a) as of any Distribution Date, any Deficiency Amount
and (b) any Preference Amount.

“Notice” means the telephonic or telegraphic notice, promptly confirmed in
writing by facsimile substantially in the form of Exhibit A attached hereto, the
original of which is subsequently delivered by registered or certified mail,
from the Trustee specifying the Insured Payment which shall be due and owing on
the applicable Distribution Date.

“Owner” means each Note Owner (as defined in the Agreement) who, on the
applicable Payment Date, is entitled under the terms of the applicable
Obligations to payment thereunder.

“Preference Amount” means any amount previously distributed to an Owner on the
Obligations that is recoverable and sought to be recovered as a voidable
preference by a trustee in bankruptcy pursuant to the United States Bankruptcy
Code (11 U.S.C.), as amended from time to time in accordance with a final
nonappealable order of a court having competent jurisdiction.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Agreement as of the date of execution of
this Policy, without giving effect to any subsequent amendment to or
modification of the Agreement unless such amendment or modification has been
approved in writing by the Insurer.

Any notice hereunder or service of process on the Fiscal Agent may be made at
the address listed below for the Fiscal Agent or such other address as the
Insurer shall specify in writing to the Trustee.

The notice address of the Fiscal Agent is 15th  Floor, 61 Broadway, New York,
New York 10006, Attention: Municipal Registrar and Paying Agency, or such other
address as the Fiscal Agent shall specify to the Trustee in writing.

 

3



--------------------------------------------------------------------------------

THIS POLICY IS BEING ISSUED UNDER AND PURSUANT TO, AND SHALL BE CONSTRUED UNDER,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

The insurance provided by this Policy is not covered by the Property/Casualty
Insurance Security Fund specified in Article 76 of the New York Insurance Law.

This Policy is not cancelable for any reason. The premium on this Policy is not
refundable for any reason, including payment, or provision being made for
payment, prior to maturity of the Obligations.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Insurer has caused this Policy to be executed and
attested this 18th day of October 2007.

 

MBIA INSURANCE CORPORATION By  

/s/ Gary C. Dunton

  President Attest: By  

/s/ Stephanie Taylor Ciavarello

  Assistant Secretary

 

5



--------------------------------------------------------------------------------

EXHIBIT A

TO NOTE GUARANTY INSURANCE

POLICY NUMBER: 503681

NOTICE UNDER NOTE GUARANTY

INSURANCE POLICY NUMBER: 503681

U.S. Bank Trust National Association, as Fiscal Agent

        for MBIA Insurance Corporation

15th Floor

61 Broadway

New York, NY 10006

Attention: Municipal Registrar and

        Paying Agency

MBIA Insurance Corporation

113 King Street

Armonk, NY 10504

The undersigned, a duly authorized officer of [NAME OF TRUSTEE] as Trustee
(the “Trustee”), hereby certifies to U.S. Bank Trust, National Association, (the
“Fiscal Agent”) and MBIA Insurance Corporation (the “Insurer”), with reference
to Note Guaranty Insurance Policy Number: 503681 (the “Policy”) issued by the
Insurer in respect of the $1,000,000,000 AmeriCredit Prime Automobile
Receivables Trust 2007-2-M Automobile Receivables Backed Notes $183,000,000
Class A-1 Notes, $85,000,000 Class A-2-A Notes, $177,000,000 Class A-2-B Notes,
$270,000,000 Class A-3 Notes, $139,000,000 Class A-4-A Notes, and $146,000,000
Class A-4-B Notes (the “Obligations”), that:

(a) the Trustee is the Trustee under the Indenture dated as of October 11, 2007
between AmeriCredit Prime Automobile Receivables Trust 2007-2-M, as Issuer and
The Bank of New York, as Trustee and as Trust Collateral Agent;

(b) the amount under clause (a)(i) of the definition of Deficiency Amount for
the Distribution Date occurring on [                    ] (the “Applicable
Distribution Date”) is $[            ];

(c) the amount under clause (a)(ii) of the definition of Deficiency Amount for
the Applicable Distribution Date is $[            ];

(d) the amount under clause (a)(iii) of the definition of Deficiency Amount for
the Applicable Distribution Date is $[            ];



--------------------------------------------------------------------------------

(e) the amount under clause (b)(i) of the definition of Deficiency Amount for
the Applicable Distribution Date is $[            ];

(f) the amount under clause (b)(ii) of the definition of Deficiency Amount for
the Applicable Distribution Date is $[            ];

(g) the excess of (1) the sum of the amounts listed in paragraphs (b), (c) and
(d) above over (2) the sum of the amounts listed in paragraphs (e) and
(f) above, as of the date of this Notice, is $[            ] (the “Deficiency
Amount”);

(h) the amount of previously distributed payments on the Obligations that is
recoverable and sought to be recovered as a voidable preference by a trustee in
bankruptcy pursuant to the Bankruptcy Code in accordance with a final
nonappealable order of a court having competent jurisdiction is $[            ]
(the “Preference Amount”);

(i) the total Insured Payment due is $[            ], which amount equals the
sum of the Deficiency Amount and the Preference Amount;

(j) the Trustee is making a claim under and pursuant to the terms of the Policy
for the dollar amount of the Insured Payment set forth in (e) above to be
applied to the payment of the Deficiency Amount for the Applicable Distribution
Date in accordance with the Agreement and for the dollar amount of the Insured
Payment set forth in (f) above to be applied to the payment of any Preference
Amount; and

(k) the Trustee directs that payment of the Insured Payment be made to the
following account by bank wire transfer of federal or other immediately
available funds in accordance with the terms of the Policy: [TRUSTEE’S ACCOUNT
NUMBER].

Any capitalized term used in this Notice and not otherwise defined herein shall
have the meaning assigned thereto in the Policy.

Any Person Who Knowingly And With Intent To Defraud Any Insurance Company Or
Other Person Files An Application For Insurance Or Statement Of Claim Containing
Any Materially False Information, Or Conceals For The Purpose Of Misleading,
Information Concerning Any Fact Material Thereto, Commits A Fraudulent Insurance
Act, Which Is A Crime, And Shall Also Be Subject To A Civil Penalty Not To
Exceed Five Thousand Dollars And The Stated Value Of The Claim For Each Such
Violation.

IN WITNESS WHEREOF, the Trustee has executed and delivered this Notice under the
Policy as of the [    ] day of [                    ], [    ].

 

[NAME OF TRUSTEE], as Trustee

By  

 

Title  

 

 

2